Matter of Frazer (2015 NY Slip Op 02124)





Matter of Frazer


2015 NY Slip Op 02124


Decided on March 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
SHERI S. ROMAN, JJ.


2001-05665

[*1]In the Matter of James S. Frazer, a disbarred attorney.	ON MOTION FOR REINSTATEMENT (Attorney Registration No. 1657014)




DECISION & ORDERMotion by James S. Frazer for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Frazer was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 9, 1980. By opinion and order of this Court dated December 24, 2001, Mr. Frazer was disbarred upon his resignation and his name was stricken from the roll of attorneys and counselors-at-law, effective immediately (see Matter of Frazer,  290 AD2d 68). By decision and order on motion of this Court dated November 26, 2013, Mr. Frazer's motion for reinstatement was held in abeyance, and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, James S. Frazer is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of James S. Frazer to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, SKELOS and ROMAN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court